Digitally signed by
                                                                           Reporter of Decisions
                         Illinois Official Reports                         Reason: I attest to the
                                                                           accuracy and integrity
                                                                           of this document
                                Appellate Court                            Date: 2017.05.10
                                                                           10:55:05 -05'00'




                  People v. Garcia-Rocha, 2017 IL App (3d) 140754



Appellate Court     THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption             JAIME GARCIA-ROCHA, Defendant-Appellant.



District & No.      Third District
                    Docket No. 3-14-0754



Filed               February 22, 2017



Decision Under      Appeal from the Circuit Court of Will County, No. 11-CF-1981; the
Review              Hon. Edward A. Burmila, Jr., Judge, presiding.



Judgment            Affirmed.



Counsel on          Michael J. Pelletier and Kerry J. Bryson, of State Appellate
Appeal              Defender’s Office, of Ottawa, for appellant.

                    James Glasgow, State’s Attorney, of Joliet (Justin A. Nicolosi, of
                    State’s Attorneys Appellate Prosecutor’s Office, of counsel), for the
                    People.



Panel               PRESIDING JUSTICE HOLDRIDGE delivered the judgment of the
                    court, with opinion.
                    Justice Wright concurred in the judgment and opinion.
                    Justice McDade concurred in part and dissented in part, with opinion.
                                              OPINION

¶1       The defendant, Jaime Garcia-Rocha, appeals the dismissal of his postconviction petition at
     the second stage of proceedings. The defendant argues that (1) his petition made a substantial
     showing that his due process rights were violated when the trial court failed to hold a proper
     fitness restoration hearing before accepting his guilty plea, (2) he received unreasonable
     assistance of postconviction counsel where postconviction counsel failed to adequately raise
     the issue concerning the fitness restoration showing, (3) his petition made a substantial
     showing that he received ineffective assistance of plea counsel where plea counsel failed to
     advise him that his guilty plea would result in presumptively mandatory deportation, and (4) he
     received unreasonable assistance of postconviction counsel regarding his ineffective
     assistance of plea counsel claim.

¶2                                               FACTS
¶3        The defendant was charged with aggravated fleeing or attempting to elude a peace officer
     (625 ILCS 5/11-204.1(a)(4) (West 2010)).
¶4        The trial court found that bona fide doubt existed as to the defendant’s fitness and
     appointed the county psychologist to determine the defendant’s fitness to stand trial.
¶5        A psychological report prepared by the county psychologist concluded that the defendant
     was mentally unfit to stand trial. Specifically, the report opined that the defendant lacked the
     ability to cooperate with his attorney, make reasoned decisions, or pay attention to court
     proceedings. The report stated that the defendant had issues with substance abuse and
     cognitive disruption and had a possible history of head injuries. The report opined that the
     defendant could be restored to fitness within one year with inpatient treatment.
¶6        A fitness hearing was held. The parties stipulated that, if called to testify, the county
     psychologist would testify consistently with the facts, opinions, and conclusions in her report.
     The trial court entered an order finding that the defendant was unfit to stand trial and there was
     a probability that the defendant could be restored to fitness within a year with treatment. The
     trial court remanded the defendant to the Department of Human Services (DHS) on an
     inpatient basis.
¶7        Approximately two months later, a fitness report signed by the defendant’s therapist and
     psychiatrist was filed. The report opined that the defendant was fit to stand trial with
     medication.
¶8        At a subsequent hearing, defense counsel informed the court that the last report from DHS
     indicated that the defendant had been restored to fitness. The trial court then stated:
              “Show the Court is in receipt of the report from the [DHS]. Pursuant to their statutory
              duties, they report to the Court that he’s been restored to fitness and he is now ready to
              proceed with trial. Show that his custody is transferred. He is remanded to the custody
              of the Sheriff of Will County.”
¶9        Defense counsel then indicated that the parties had a proposed plea agreement to present to
     the court. The defendant agreed to plead guilty to aggravated fleeing or attempting to elude a
     peace officer in exchange for a sentence of 180 days in jail with credit for time served and 24
     months’ probation. The trial court questioned the defendant as follows regarding the
     medication he was taking:

                                                  -2-
                    “THE COURT: Are you taking any kind of drugs or medication that’s prescribed
               for you by a doctor other than what I have already been advised of?
                    THE DEFENDANT: Only the one giving it there.
                    THE COURT: Did you take that medication today?
                    THE DEFENDANT: I drink it in the afternoons.
                    THE COURT: Okay. So the fact that you haven’t taken it yet, does that interfere in
               any way with your ability to communicate with [defense counsel]?
                    THE DEFENDANT: No.”
¶ 10        After admonishing the defendant pursuant to Illinois Supreme Court Rule 402 (eff. July 1,
       1997), the trial court asked the defendant how he pled. The defendant replied, “I plead guilty.”
       The following exchange then occurred:
                    “THE COURT: Mr. Garcia, I have a question for you, are you an American citizen?
                    THE DEFENDANT: No.
                    THE COURT: Do you understand that by pleading guilty you are putting at risk
               your ability to remain in the United States or ever become a citizen? Do you understand
               that?
                    THE DEFENDANT: Yes.
                    THE COURT: You want to go ahead with this anyway?
                    THE DEFENDANT: Yes.”
¶ 11        The trial court then accepted the defendant’s plea and sentenced him to 180 days in jail
       with credit for 180 days served and 24 months’ probation pursuant to the plea agreement.
¶ 12        The defendant filed a postconviction petition through privately retained counsel. The
       petition stated: “The Defendant-Petitioner has suffered from mental and emotional disabilities.
       On February 7, 2012, the Court, based on a Psychological Evaluation from [the county
       psychologist], found that the Defendant-Petitioner was ‘unfit to stand trial, but may be restored
       to fitness within one year.’ ” The petition argued that the defendant did not fully understand the
       implications and consequences of his guilty plea, and the defendant would have insisted on
       going to trial had he understood. The petition alleged that after he pled guilty, the defendant
       was “turned over to Immigration and Customs Enforcement, of the US Department of
       Homeland Security, (ICE), which in turn commenced removal proceedings against him.”
¶ 13        The petition argued that the defendant received ineffective assistance of plea counsel in
       that plea counsel did not properly advise the defendant as to the immigration consequences of
       his guilty plea pursuant to Padilla v. Kentucky, 559 U.S. 356 (2010). The petition also argued
       that the defendant did not possess the requisite mental state at the time of the offense to be
       found guilty had the matter gone to trial. Documentation from the defendant’s removal
       proceedings was attached to the petition as an exhibit. The defendant filed an affidavit along
       with his petition swearing and affirming that the statements in the petition were true and
       correct.
¶ 14        The trial court found that the defendant’s postconviction petition presented the gist of a
       constitutional claim and advanced the petition for second-stage proceedings.




                                                   -3-
¶ 15        The State filed a motion to dismiss the defendant’s postconviction petition.1 The motion
       argued that the defendant’s claim that he did not fully understand the implications and
       consequences of his plea was belied by the colloquy between the trial court and the defendant
       prior to the plea. The State argued that the defendant had not articulated a trial defense or made
       a claim of actual innocence regarding his claim of ineffective assistance of plea counsel. The
       State also noted that the trial court had admonished the defendant of the immigration
       consequences of his guilty plea.
¶ 16        After hearing arguments, the trial court granted the State’s motion to dismiss. In delivering
       its ruling, the trial court reasoned as follows regarding the prior finding of unfitness:
                “The Court was aware of the fact that the defendant had at one time been found unfit,
                but the statute says that there’s three different sources by which the court can have that
                information brought to its attention, by defense counsel, by State or the court on its own
                motion. And the Court of course had the opportunity to observe the defendant
                throughout the entire proceeding. I asked him the questions about his medication, there
                was nothing that came to the Court’s attention that led me to believe even momentarily
                that the defendant was not fit to proceed or was acting under the duress of a mental
                disability.”

¶ 17                                              ANALYSIS
¶ 18                            I. Failure to Hold Fitness Restoration Hearing
¶ 19        On appeal, the defendant argues that the trial court erred in dismissing his postconviction
       petition because he made a substantial showing that the trial court violated his due process
       rights by accepting his guilty plea without first conducting an adequate fitness restoration
       hearing. Specifically, the defendant contends that the trial court erred in merely accepting the
       DHS report that the defendant had been restored to fitness without conducting an independent
       analysis of the report or exercising any discretion in finding the defendant fit.
¶ 20        We find that the defendant failed to raise this argument in his postconviction petition.
       While the petition referenced the trial court’s prior finding of unfitness, the petition made no
       assertion of a due process violation nor did it challenge the fitness restoration hearing or lack
       thereof. The petition merely alleged that the defendant “has suffered from mental and
       emotional disabilities” and was previously found unfit. These allegations do not even approach
       making a substantial showing that the defendant’s due process rights were violated when the
       trial court failed to hold a proper fitness restoration hearing. See People v. Domagala, 2013 IL
       113688, ¶¶ 33-35 (holding that at the second stage of postconviction proceedings, the burden is
       on the defendant to make a substantial showing of a constitutional violation).
¶ 21        As the defendant did not raise the issue in his postconviction petition, he may not raise it
       for the first time on appeal from the dismissal of the petition. People v. Pendleton, 223 Ill. 2d
       458, 475 (2006).




           1
            The State’s motion is entitled “Motion to Dismiss Second Amended Post-Conviction Petition.”
       We note, however, that only one postconviction petition, which was filed April 4, 2014, appears in the
       record. The State’s motion only references the April 4 petition.

                                                     -4-
¶ 22                      II. Unreasonable Assistance of Postconviction Counsel—
                                         Fitness Restoration Hearing
¶ 23        Having found that the issue of the trial court’s failure to hold a fitness restoration hearing
       cannot be raised for the first time on appeal, we now turn to the question of whether
       postconviction counsel’s failure to amend the petition to include said issue constitutes
       unreasonable assistance.
¶ 24        The Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2014)) “provides
       a three-stage process for adjudicating [postconviction] petitions.” People v. Cotto, 2016 IL
       119006, ¶ 26. At the first stage, the trial court summarily dismisses the petition if it determines
       that the petition is “frivolous or is patently without merit.” 725 ILCS 5/122-2.1(a)(2) (West
       2014). If the petition survives the first stage, it advances to the second stage, at which time the
       trial court may appoint counsel for an indigent defendant. Cotto, 2016 IL 119006, ¶ 26; see
       also 725 ILCS 5/122-4 (West 2014).
¶ 25        A defendant has no constitutional right to the assistance of counsel in postconviction
       proceedings. Cotto, 2016 IL 119006, ¶ 29. The Act guarantees “only a ‘reasonable’ level of
       assistance, which is less than that afforded by the federal or state constitutions.” Pendleton,
       223 Ill. 2d at 472 (quoting People v. Munson, 206 Ill. 2d 104, 137 (2002)). In Cotto, our
       supreme court held that “there is no difference between appointed and privately retained
       counsel in applying the reasonable level of assistance standard to postconviction proceedings.
       Both retained and appointed counsel must provide reasonable assistance to their clients after a
       petition is advanced from first-stage proceedings.” Cotto, 2016 IL 119006, ¶ 42.
¶ 26        It is unclear whether the defendant is arguing that his privately retained postconviction
       counsel was unreasonable for failing to raise the issue in his initial petition, failing to amend
       the petition at the second stage of proceedings to include the issue, or both. At one point in the
       defendant’s brief, the defendant argues that postconviction counsel “failed to make a claim that
       defendant *** had not been found restored to fitness at a proper restoration hearing.” At
       another point in the brief, the defendant argues that postconviction counsel “fail[ed] to
       properly amend defendant’s post-conviction petition to state a due process claim based upon
       the inadequate fitness restoration proceedings.”
¶ 27        Initially, we find that the defendant may not sustain a claim of unreasonable assistance of
       postconviction counsel based on postconviction counsel’s failure to include the issue in the
       initial petition. While the Cotto court recognized that “[b]oth retained and appointed counsel
       must provide reasonable assistance to their clients after a petition is advanced from first-stage
       proceedings” (id.), neither the legislature nor Illinois courts recognized any right to counsel at
       the first stage of postconviction proceedings. See 725 ILCS 5/122-2.1(a)(2), 122-4 (West
       2014); People v. Shipp, 2015 IL App (2d) 131309, ¶ 24 (“Neither statute nor case law provide
       for a freestanding right to reasonable assistance of counsel at first-stage postconviction
       proceedings.”); People v. Kegel, 392 Ill. App. 3d 538, 540-41 (2009).2 See also People v.
       Ligon, 239 Ill. 2d 94, 118 (2010) (“Accordingly, we conclude that defendant had no right to the
       appointment of counsel at the summary dismissal stage of his postconviction proceeding

           2
            We acknowledge that section 122-2.1 of the Act (725 ILCS 5/122-2.1 (West 2014)) provides for
       the appointment of counsel at the first stage of postconviction proceedings for petitioners who are under
       a sentence of death. However, the death penalty was abolished in Illinois effective July 1, 2011. 725
       ILCS 5/119-1 (West 2014).

                                                       -5-
       ***.”); People v. Greer, 212 Ill. 2d 192, 203 (2004) (“[T]he Act does not provide for
       appointment of counsel unless an indigent defendant’s petition survives the first stage of
       postconviction proceedings.”); People v. Pearson, 216 Ill. 2d 58, 70 (2005) (“The Act does not
       authorize appointment of counsel at the first stage of the proceedings for a petitioner who is not
       under a sentence of death.”); People v. Coulter, 352 Ill. App. 3d 151, 155 (2004) (“[A]t the first
       stage of postconviction proceedings, defendant is not entitled to the appointment of counsel to
       assist in the preparation of his petition ***.”).
¶ 28       Specifically, we note the holding in Kegel, 392 Ill. App. 3d at 540-41. In Kegel, the
       defendant’s postconviction petition, which was prepared by privately retained counsel, was
       summarily dismissed at the first stage of postconviction proceedings. Id. at 539. The Kegel
       defendant argued that his postconviction counsel provided unreasonable assistance for failing
       to assert a certain claim in the petition. Id. The defendant contended that an attorney retained to
       draft an initial postconviction petition should be held to the same reasonable assistance
       standard as an attorney appointed to represent a defendant at the second stage of proceedings.
       Id. The Kegel court rejected the defendant’s claim, reasoning that the defendant’s right to
       counsel never arose under the Act because the Act only guarantees a right to counsel if a
       petition proceeds to the second stage. Id. at 541. The court noted that to accept the defendant’s
       argument “would lead to disparate treatment among prisoners who are similarly situated
       except with regard to the means to obtain counsel.” Id.
¶ 29       In reaching our finding that the defendant had no right to the reasonable assistance of
       counsel at the first stage of proceedings, we acknowledge that the Cotto court noted: “This
       court has also required reasonable assistance from privately retained postconviction counsel at
       the first and second stage of postconviction proceedings.” Cotto, 2016 IL 119006, ¶ 32 (citing
       People v. Mitchell, 189 Ill. 2d 312, 358 (2000)). In Mitchell, unlike in the instant case, the
       defendant was sentenced to death. Mitchell, 189 Ill. 2d at 320. Petitioners sentenced to death
       had a statutory right to the assistance of appointed counsel at the first stage of postconviction
       proceedings. 725 ILCS 5/122-2.1(a)(1) (West 1992); see also People v. Brisbon, 164 Ill. 2d
       236, 243 (1995). Therefore, we find that any right to reasonable assistance of counsel that the
       Mitchell petitioner may have had at the first stage of proceedings does not apply to the
       defendant in the instant case, who had no statutory right to counsel at the first stage of
       proceedings. 725 ILCS 5/122-2.1(a)(2) (West 2014); Pearson, 216 Ill. 2d at 70 (“The Act does
       not authorize appointment of counsel at the first stage of the proceedings for a petitioner who is
       not under a sentence of death.”).
¶ 30       The dissent takes a contrary view, asserting that the application of the reasonable
       assistance standard at the first and second stages of proceedings in Mitchell is equally
       applicable in this case, where there is no statutory right to counsel at the first stage of
       proceedings. In so doing, the dissent “seeks to disengage the guarantee of reasonable
       assistance from the underlying right to counsel such that the former can exist independently of
       the latter.” Kegel, 392 Ill. App. 3d at 541. We find no support in the Act or the case law for
       such a position.
¶ 31       We also reject the dissent’s comparison of the instant case to People v. Csaszar, 2013 IL
       App (1st) 100467. The dissent is correct that in both the instant case and in Csaszar, the
       defendants were represented by retained counsel during the first and second stages of
       postconviction proceedings and argued on appeal that retained counsel provided unreasonable
       assistance in failing to include certain issues in their petitions. See id. ¶¶ 11-15. However, the

                                                    -6-
       holding in Csaszar, which was overruled in Cotto, 2016 IL 119006, ¶ 42, was that a
       postconviction petitioner who retains private counsel is not entitled to a reasonable level of
       assistance at all during any stage of postconviction proceedings. Csaszar, 2013 IL App (1st)
       100467, ¶ 25. Our holding, on the other hand, is that the right to reasonable assistance of
       counsel for postconviction petitioners who retain private counsel does not attach until the
       second stage of postconviction proceedings.
¶ 32       We disagree with the dissent’s claim: “In overruling Csaszar, the supreme court made no
       distinction between the first and second stage challenges.” Infra ¶ 58. In fact, the Cotto court
       explicitly limited its holding to second-stage challenges twice in the same paragraph in which
       it overruled Csaszar:
                    “Accordingly, we find that the appellate court in this case erred when it concluded
               that defendant was not entitled to reasonable assistance from his retained counsel at
               second-stage proceedings. We also overrule Csaszar for reaching the same erroneous
               conclusion. We hold that there is no difference between appointed and privately
               retained counsel in applying the reasonable level of assistance standard to
               postconviction proceedings. Both retained and appointed counsel must provide
               reasonable assistance to their clients after a petition is advanced from first-stage
               proceedings.” (Emphases added.) Cotto, 2016 IL 119006, ¶ 42.
¶ 33       Essentially, the Csaszar court held that postconviction petitioners who retain private
       counsel have fewer rights than petitioners who receive appointed counsel. The dissent would
       grant petitioners who retain private counsel more rights than those who file pro se initial
       petitions. Our holding is that all postconviction petitioners have the same right to
       counsel—namely, no right at the first stage and the right to reasonable assistance thereafter.
       Our position is consistent with the holding in Cotto. See id. (“[T]here is no difference between
       appointed and privately retained counsel in applying the reasonable level of assistance
       standard to postconviction proceedings.”).
¶ 34       Additionally, we disagree with the dissent’s conclusion that our holding would preclude a
       postconviction petitioner from attacking the quality of retained counsel’s representation in
       preparing an initial petition either before the Attorney Registration and Disciplinary
       Commission (ARDC) or in a lawsuit against the attorney. An attorney’s ethical obligation to
       competently represent his or her client is completely separate from a postconviction
       petitioner’s right to the reasonable assistance of counsel under the Act. Our holding is that a
       postconviction petitioner cannot maintain a claim of unreasonable assistance of postconviction
       counsel in the postconviction proceedings on the basis that retained counsel failed to include
       an issue in an initial postconviction petition. Nothing in our holding would prevent a
       postconviction petitioner from suing such an attorney for malpractice or from filing a
       complaint with the ARDC.
¶ 35       Having found that the defendant’s postconviction counsel did not provide unreasonable
       assistance in failing to include the fitness restoration hearing issue in the petition at the first
       stage of proceedings, we also find that postconviction counsel did not render unreasonable
       assistance in failing to amend the petition at the second stage of proceedings. Specifically, we
       reject the defendant’s argument that the fitness restoration issue was obvious and,
       consequently, postconviction counsel acted unreasonably in failing to raise it. Generally, the
       right to reasonable assistance of postconviction counsel at the second stage of proceedings
       does not afford petitioners the right to have all “obvious” issues raised by counsel in an

                                                    -7-
       amended petition. Rather, when counsel is appointed at the second stage of proceedings to
       represent a defendant who initially filed a pro se petition, counsel is required only to
       investigate and present the claims raised in the pro se petition. People v. Davis, 156 Ill. 2d 149,
       164 (1993). Our supreme court has held that appointed postconviction counsel does not render
       deficient assistance when he or she fails to raise issues the defendant did not raise in the initial
       pro se petition. Pendleton, 223 Ill. 2d at 476 (“While postconviction counsel may conduct a
       broader examination of the record [citation], and may raise additional issues if he or she so
       chooses, there is no obligation to do so.” (Emphasis in original.)).
¶ 36       We acknowledge that, unlike in the cases discussed above, the defendant in the instant case
       was represented by counsel at the first stage of proceedings. Nevertheless, based on the above
       authority, we find that the defendant did not received unreasonable assistance of
       postconviction counsel at the second stage of proceedings based on counsel’s failure to raise
       the fitness restoration issue in an amended petition. Were we to hold otherwise, we would be
       construing the right to reasonable assistance of postconviction counsel at the second stage of
       proceedings to afford greater rights to petitioners who were represented by counsel at the first
       stage than those who were unrepresented. Such a result is contrary to the holding in Cotto. See
       Cotto, 2016 IL 119006, ¶ 42 (“We hold that there is no difference between appointed and
       privately retained counsel in applying the reasonable level of assistance standard to
       postconviction proceedings.”).

¶ 37                             III. Ineffective Assistance of Plea Counsel
¶ 38       The defendant next argues that the trial court erred in dismissing his postconviction
       petition at the second stage of proceedings because he made a substantial showing that he
       received ineffective assistance of plea counsel where plea counsel failed to advise him that he
       faced presumptively mandatory deportation if he pled guilty.
¶ 39       To establish that he received ineffective assistance of counsel, the defendant was required
       to show (1) plea counsel’s performance was deficient and (2) the defendant was prejudiced as a
       result of the deficient performance. Strickland v. Washington, 466 U.S. 668, 687 (1984); see
       also Domagala, 2013 IL 113688, ¶ 36. Because the trial court advanced the defendant’s
       petition to the second stage of postconviction proceedings, the burden was on the defendant to
       make a substantial showing of a claim of ineffective assistance of plea counsel through the
       allegations in his petition, as well as any accompanying documentation. Domagala, 2013 IL
       113688, ¶¶ 33-35. At the second stage of proceedings, the petitioner’s allegations are taken as
       true unless they are affirmatively rebutted by the record. Id. ¶ 35.
¶ 40       We find that the defendant’s claim of ineffective assistance of plea counsel is controlled by
       the United States Supreme Court’s decision in Padilla, 559 U.S. 356, and the Illinois Supreme
       Court’s recent decision in People v. Valdez, 2016 IL 119860. In Padilla, the Court held that
       criminal defense attorneys must inform their clients whether a guilty plea would carry a risk of
       deportation. Padilla, 559 U.S. at 374. The Court held that the Padilla defendant’s counsel had
       a duty to inform him that he faced mandatory removal where the defendant pled guilty to
       transporting a large amount of marijuana. Id. at 359, 368-69. The court reasoned:
               “[C]ounsel could have easily determined that [the defendant’s] plea would make him
               eligible for deportation simply from reading the text of the [immigration] statute, which
               addresses not some broad classification of crimes but specifically commands removal


                                                    -8-
               for all controlled substances convictions except for the most trivial of marijuana
               possession offenses.” Id. at 368.
¶ 41       The Court also held that “[w]hen the law is not succinct and straightforward ***, a criminal
       defense attorney need do no more than advise a noncitizen client that pending criminal charges
       may carry a risk of adverse immigration consequences.” Id. at 369.
¶ 42       Our supreme court recently applied the holding of Padilla in its opinion in Valdez, 2016 IL
       119860, ¶ 22. The Valdez defendant pled guilty to burglary as part of a negotiated plea
       agreement. Id. ¶ 6. Before accepting the defendant’s plea, the trial court admonished the
       defendant, pursuant to section 113-8 of the Code of Criminal Procedure of 1963 (Code) (725
       ILCS 5/113-8 (West 2012)), that a burglary conviction “ ‘may have the consequences of
       deportation, exclusion from admission to the United States, or denial of naturalization under
       the laws of the United States.’ ” Valdez, 2016 IL 119860, ¶ 8 (quoting 725 ILCS 5/113-8 (West
       2012)). The defendant stated that he understood and still wanted to plead guilty. Id. The Valdez
       defendant then filed a motion to withdraw guilty plea, arguing that his plea counsel provided
       ineffective assistance by failing to inform him of the consequences his guilty plea would have
       on his resident alien status. Id. ¶ 9.
¶ 43       The Valdez court held that under Padilla, plea counsel was only required to admonish the
       defendant that his guilty plea may have immigration consequences. Id. ¶ 22. The court
       reasoned that, unlike the drug offense in Padilla, the immigration consequences of an Illinois
       burglary conviction are not apparent on the face of the immigration statute. Id. ¶ 26. Rather,
       burglary was a deportable offense because it fell into the category of “crimes involving moral
       turpitude.” Id. ¶ 22. The Valdez court reasoned:
               “Padilla strongly suggests that where a crime falls within a ‘broad classification’ of
               offenses, such as crimes involving moral turpitude, the law is not ‘succinct and
               straightforward.’ [Citation.] Consequently, where the face of the statute does not
               succinctly, clearly, and explicitly indicate that a conviction subjects a defendant to
               mandatory deportation, counsel need only advise a defendant that his plea ‘may’ have
               immigration consequences.” Id. (quoting Padilla, 559 U.S. at 368-69).
¶ 44       Additionally, the Valdez court held that “[a]ny prejudice suffered by [the] defendant as a
       result of counsel’s failure [to advise the defendant of the immigration consequences of his
       plea] was cured by the circuit court’s strict compliance with section 113-8 of the Code.” Id.
       ¶ 32.
¶ 45       In the instant case, as in Valdez, the defendant pled guilty to a crime that was a deportable
       offense because it fell into the broad category of crimes involving moral turpitude under the
       immigration statute. See id. ¶ 22; see also 8 U.S.C. § 1227(a)(2)(A)(i) (2012). As noted by the
       Valdez court, the immigration statute lists “[c]rimes of moral turpitude” as a category of
       deportable offenses but does not define what kinds of offenses fall into this category. 8 U.S.C.
       § 1227(a)(2)(A)(i) (2012); see also Valdez, 2016 IL 119860, ¶ 20. As the immigration
       consequences of a conviction for aggravated fleeing and eluding a peace officer are not
       apparent on the face of the immigration statute, we find that plea counsel was required only to
       warn the defendant “that his plea ‘may’ have immigration consequences.” Valdez, 2016 IL
       119860, ¶ 22 (quoting Padilla, 559 U.S. at 368-69). Thus, taking the allegations in the
       postconviction petition as true, plea counsel’s failure to advise the defendant that his plea may
       have immigration consequences constituted deficient performance.


                                                   -9-
¶ 46       However, like in Valdez, we find that the deficient performance of plea counsel was cured
       by the trial court’s admonishments to the defendant at the guilty plea hearing. The trial court
       advised the defendant: “[B]y pleading guilty you are putting at risk your ability to remain in the
       United States or ever become a citizen.” Although the wording of this admonishment was not
       strictly compliant with section 113-8 of the Code (725 ILCS 5/113-8 (West 2012)), we find
       that the admonishment was sufficient to advise the defendant that his plea “ ‘may’ have
       immigration consequences,” which is all that was required. Valdez, 2016 IL 119860, ¶ 22
       (quoting Padilla, 559 U.S. at 368-69).

¶ 47                  IV. Unreasonable Assistance of Postconviction Counsel—
                                Failure to Adequately Allege Prejudice
¶ 48       As we have found that the trial court’s admonishments cured any prejudice resulting from
       plea counsel’s deficient performance, we need not reach the defendant’s argument that his
       postconviction counsel failed to adequately allege and argue prejudice in the postconviction
       petition.

¶ 49                                       CONCLUSION
¶ 50      The judgment of the circuit court of Will County is affirmed.

¶ 51      Affirmed.

¶ 52       JUSTICE McDADE, concurring in part and dissenting in part.
¶ 53       The majority has (1) declined to decide the defendant’s claim that the trial court erred in
       not conducting a fitness restoration hearing because he did not raise that issue in his
       postconviction petition; (2) found that his retained postconviction counsel had no obligation to
       provide reasonable assistance at the first stage of the proceedings and, further, did not provide
       unreasonable assistance in failing to amend the petition to include that issue; and (3) found no
       error in plea counsel’s failure to advise him that he faced presumptively mandatory deportation
       if he pled guilty. Because of the supreme court’s recent decision in People v. Valdez, 2016 IL
       119860, I concur with the disposition on the third issue and dissent as follows from the
       decision on the first and second.
¶ 54       I believe the majority misreads and misapplies People v. Cotto, 2016 IL 119006. In that
       case, the supreme court said:
                   “This court has also required reasonable assistance from privately retained
               postconviction counsel at the first and second stage of postconviction proceedings. See
               People v. Mitchell, 189 Ill. 2d 312, 358 (2000) (reviewing retained counsel’s
               performance under the reasonable assistance standard). Notably, this court has never
               held that the reasonable assistance standard is inapplicable to a postconviction
               defendant who retained private counsel or otherwise distinguished between appointed
               and retained counsel for purposes of that standard.” Id. ¶ 32.
       The majority has attempted to distinguish the supreme court’s reference to Mitchell by
       pointing out that the Act did authorize appointment of counsel at the first stage for persons
       convicted of capital murder. See supra ¶ 29. The supreme court itself made no such distinction
       in Cotto.

                                                   - 10 -
¶ 55       The court also stated:
               “We hold that there is no difference between appointed and privately retained counsel
               in applying the reasonable level of assistance standard to postconviction proceedings.
               Both retained and appointed counsel must provide reasonable assistance to their clients
               after a petition is advanced from first-stage proceedings.” Cotto, 2016 IL 119006, ¶ 42.
¶ 56       I suggest that the supreme court’s reference to first-stage proceedings in the last sentence
       of paragraph 42 is because that is the posture of the case the court had under consideration and
       does not imply any lessening of its earlier evaluation in Mitchell of the nature and reach of
       retained postconviction counsel’s obligations. As the Cotto court stated:
                    “The primary issue in this appeal is whether postconviction petitioners who retain
               private counsel are entitled to a reasonable level of assistance, the same level of
               assistance guaranteed to pro se petitioners with appointed counsel after a petition
               advances from first-stage proceedings under the Post-Conviction Hearing Act
               [citation].” (Emphasis added.) Id. ¶ 25.
¶ 57       By contrast, the challenge in the instant case is to postconviction counsel’s failure to
       adequately raise the claimed shortcomings in his fitness restoration hearing in the initial
       petition. It seems to me that, in essence, when a prisoner retains counsel to prepare the initial
       postconviction petition, the first and second stages effectively merge and it is the job of
       retained counsel to both identify and raise those issues that could rise to the level of
       constitutional claims and to put them in proper form for the court’s consideration.
       Garcia-Rocha claims that his retained counsel did neither.
¶ 58       Further, I draw support from the fact that the case of People v. Csaszar, 2013 IL App (1st)
       100467, which the court overruled in Cotto, stood in the same posture as our case—that is, the
       defendant hired private counsel to file his postconviction petition, and the petition was
       dismissed at the second stage. On appeal, Csaszar, who had drafted, but never filed, a
       preliminary postconviction petition, challenged his retained counsel’s failure to “further
       investigate[ ] the claim Csaszar made in his draft postconviction petition that the State
       tampered with the videotape of his conversation with Shaffer.” Id. ¶ 15. Thus, Csaszar’s
       appeal included a challenge to his retained counsel’s performance at both the first and second
       stages. In overruling Csaszar, the supreme court made no distinction between the first and
       second stage challenges.
¶ 59       The majority, however, makes a legal finding that there is no duty on the part of retained
       counsel to provide reasonable assistance at the first stage. In additional support of this
       conclusion, the majority echoes the concern expressed by the court in People v. Kegel, 392 Ill.
       App. 3d 538, 541 (2009), that acceptance of the defendant’s argument “would lead to disparate
       treatment among prisoners who are similarly situated except with regard to the means to obtain
       counsel.” If the general assembly shared the concern expressed by the Kegel court and the
       majority in the instant case, it could easily have required, in all cases, that the initial
       postconviction petition be prepared and submitted pro se. It did not do that, leaving (1) a clear
       option for a prisoner who is financially able to retain counsel to prepare the original petition
       and (2) the very real possibility that in postconviction proceedings, as in numerous other
       situations throughout our criminal and civil courts, financially advantaged parties may (or may
       not) receive qualitatively higher levels of representation.
¶ 60       Moreover, under the position espoused by the majority in the instant case, a complaint
       attacking the quality of representation in preparation of the initial petition raised by

                                                  - 11 -
       Garcia-Rocha in this court (or in the ARDC) can be completely defeated by a defense that
       “even though the defendant hired me and is paying me, I am excused from any of my
       professional, ethical obligations because this is the first stage of a postconviction proceeding
       and no standards apply to me.” As I see it, this is wholly untenable and totally wrong. As the
       United States Supreme Court said in McCoy v. Court of Appeals of Wisconsin, District 1, 486
       U.S. 429, 438 (1988):
               “Every advocate has essentially the same professional responsibility whether he or she
               accepted a retainer from a paying client or an appointment from a court. The appellate
               lawyer must master the trial record, thoroughly research the law, and exercise
               judgment in identifying the arguments that may be advanced on appeal. In preparing
               and evaluating the case, and in advising the client as to the prospects for success,
               counsel must consistently serve the client’s interest to the best of his or her ability.”
¶ 61       In light of the foregoing, I would find that Garcia-Rocha’s retained counsel had an
       obligation to provide reasonable assistance at the first stage and all stages of postconviction
       proceedings. I would also find that, because there is no evidence in the record that the trial
       court exercised independent discretion in finding the defendant fit to stand trial, retained
       counsel’s failure to include that issue in the initial postconviction petition constituted
       unreasonable assistance. For these reasons, I would find that this case should be remanded for
       further proceedings in accord with the Act.




                                                  - 12 -